Title: John Thaxter to John Adams, 22 March 1777
From: Thaxter, John
To: Adams, John


     
      Sir
      Braintree March 22d. 1777
     
     You mention, Sir, in the beginning of your Letter, that you are indebted to me for several Letters. I shall never presume to consider you indebted in that Respect, or myself entitled whilst the public at large, or any Individual of it, has a Title to your Attention in preference to mine.
     It was not a Consideration of your being indebted Sir, that has prevented my frequent writing to You, but it was a Restraint which I ever have felt and shall feel in writing to Persons of so distinguished Abilities as Yours.
     Your kind Assurances in your Letter deserve my warmest Thanks. The Advice contained in it I shall immediately follow.
     Since your Absence, the Superior Court has sat in the Counties of Middlesex and Suffolk. In the County of Middlesex there was one Capital Trial, viz. The Trial of a Young woman for the Murder of her Bastard. She was acquitted. Mr. Dana and Mr. Lowell (her Consel) insisted much on two points in their pleadings: 1st That She was insane, and 2dly That the Crime was committed previous to the Declaration of Independence, and during her Allegiance to the King of Great Britain. I did not hear their pleadings; but was informed by a Gentleman who was present that the two points abovementioned were chiefly insisted on.—They admitted She killed the Child; but thought the fact was done during her Insanity.—The Week the Court sat in that County was mostly taken up in deciding Appeals from the maritime Court.
     In Suffolk County there was two Civil Causes bro’t up by Demurrer, and several Appeals from the Maritime Court. There was a Man tried at this Court for altering a Bill from the Denomination of one Dollar to that of Ten, and knowingly uttering the same. The Jury found him guilty of knowingly uttering the Bill so altered, but not of the altering of it.
     We have very agreeable News indeed from France—The particulars of which I would mention, did not I apprehend they would come to hand before this reaches you.
     
      I am, Sir, yr. very humble Servant,
      J. Thaxter Junr.
     
    